Citation Nr: 0628578	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability; 
and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD); and if so, whether the claim may be 
granted.

4.  Entitlement to service connection for depression.

5.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, status post cruciate tear.

6.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD 
and entitlement to service connection for depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back condition was 
denied by a March 1990 rating decision that was not appealed.

2.  Evidence submitted subsequent to the March 1990 rating 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for a back condition, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  A claim for service connection for hearing loss was 
denied by a February 1991 rating decision that was not 
appealed.

4.  Evidence submitted subsequent to the February 1991 rating 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for hearing loss, and does not 
raise a reasonable possibility of substantiating the claim.

5.  The veteran's right knee disability is manifested by pain 
on motion, instability, weakness, fatigue, and stiffness; and 
objective findings of full extension and nearly full flexion 
(120 degrees) of the knee, tenderness, mild crepitus, no 
instability or subluxation, and x-ray findings of spurring 
from the superior aspect of the patella.  

6.  The veteran's service-connected hypertension is not shown 
to be manifested by diastolic pressure readings of 110 or 
more or systolic pressure readings of 200 or more.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision which denied a claim for 
service connection for a back condition is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  The February 1991 rating decision which denied a claim 
for service connection for hearing loss is final. 38 U.S.C. § 
4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156 (2005).

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability based on instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.71 
including Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 
(2005).

6.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected right knee disability 
based on arthritis with painful motion have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71 including Diagnostic Codes 5256, 5258, 
5260, 5261, 5262 (2005).

7.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected hypertension 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104 including Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claims, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in September 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  It also advised him that new and 
material evidence was needed to reopen claims of service 
connection for a back disability and hearing loss, and by 
advising the veteran of what was necessary to establish 
service connection effectively informed him of what was 
necessary to reopen his claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection for a back disability and bilateral hearing loss, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the RO assigned the 10 percent disability ratings at 
issue here for the veteran's service-connected disabilities, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran was also accorded a VA examination in November 
2003. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The November 
2003 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran has been represented by Counsel from 
initiation of the current claim and throughout the appeal.  
There has been no assertion of any failure to provide 
appropriate notice.

II.	New and Material Evidence

In a decision dated in March 1990, the RO denied the 
veteran's claim for service connection for a chronic back 
condition; and in a decision dated in February 1991, the RO 
denied the veteran's claim for service connection for hearing 
loss.  The veteran did not appeal these decisions.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989 
and 1990).  Thus, the March 1990 and February 1991 decisions 
are final.  

The veteran's application to reopen his claims of service 
connection for a back condition and bilateral hearing loss 
was received in August 2003.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  As the veteran 
filed his claim after this date, the new version (cited 
below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2004 rating decision, the 
RO declined to reopen the veteran's claims of entitlement to 
service connection for a chronic back condition and bilateral 
hearing loss.  On appeal, however, the Board must make its 
own determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

With respect to the claim for service connection for a 
chronic back disability, the Board notes that in the March 
1990 rating decision, the RO denied the veteran's claim and 
noted that the veteran's service medical records were silent 
for a chronic back condition in service.  A letter sent to 
the veteran in April 1990 noted that service connection could 
not be granted for his back condition as there was no 
evidence that this condition was either incurred in or 
aggravated by military service.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).    

Thus, the record at the time of the March 1990 rating 
decision lacked evidence of an in-service chronic back 
disability and medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Unfortunately, the evidence received since the March 1990 
rating decision which includes VA treatment records from 1994 
to 2004 as well as a November 2003 VA examination does not 
include evidence of an in-service chronic back disability or 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Therefore, the evidence 
received since the March 1990 rating decision does not 
constitute new and material evidence.     

With respect to the claim for service connection for 
bilateral hearing loss, the Board notes that the February 
1991 denied the veteran's claim on the basis that although 
the service medical records showed that he was treated in 
November 1981 and May 1982 for left ear hearing loss; the VA 
examination demonstrated no hearing loss under VA standards 
for the veteran's left ear.  The rating decision also noted 
that while the veteran demonstrated right ear hearing loss 
for speech recognition at the VA examination, hearing loss of 
the right ear was not shown during service or within one year 
following separation from active service.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Thus, the record at the time of the February 1991 rating 
decision lacked medical evidence of a current left ear 
hearing disability and evidence of an in-service right ear 
hearing loss or right ear hearing loss within the one-year 
period following separation.  Unfortunately, the evidence 
received since the February 1991 rating decision which 
includes VA treatment records from 1994 to 2004 does not 
include medical evidence of a current left ear hearing 
disability or evidence of an in-service right ear hearing 
loss or right ear hearing loss within the one-year period 
following separation.  Therefore, the evidence received since 
the February 1991 rating decision does not constitute new and 
material evidence.     

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

a.	Right Knee

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's service-connected right knee disability has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
for other impairment of the knee and, in particular, 
impairment involving recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

This code provides for the assignment of a 10 percent rating 
when there is slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The Board 
observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

In this case, the Board finds that the veteran's service-
connected right knee disability does not warrant a rating in 
excess of 10 percent.  To warrant a 20 percent disability 
rating, knee flexion must be limited to 30 degrees under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
extension must be limited to 15 degrees pursuant to 
Diagnostic Code 5261.  

The most recent VA examination report, dated in November 
2003, noted that the veteran was treated for a right anterior 
cruciate tear and treated with a cast for six weeks during 
service.  The examiner noted that the veteran reported 
complaints of pain and instability since the injury, and that 
he wears a knee brace when he must perform strenuous physical 
activity and while at work.  The veteran also reported 
constant aching, instability, weakness, stiffness, and 
swelling on occasion.

Physical examination of the veteran's right knee demonstrated 
no erythema, edema, or effusion.  There was mild crepitus.  
Flexion was limited at 120 out of 140 degrees because of pain 
against gravity and strong resistance, and extension was 
normal.  Right patella varus and valgus was stable with no 
motion present in both neutral and in 30 degrees of flexion.  
Lachman's test and drawer test were negative.  Sensation was 
intact, and there was no evidence of muscle atrophy present.

There is no objective evidence of instability or subluxation 
of the veteran's right knee.  Thus, while the veteran 
complains of occasional instability, a finding of instability 
was mot made at the November 2003 VA examination.  Given the 
lack of instability or subluxation on clinical evaluation, a 
preponderance of the evidence is against an award in excess 
of 10 percent under 38 C.F.R. § 4.71a Diagnostic Code 5257.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4.  The normal range of motion for a knee joint is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  
  
Separate compensable ratings based on limitation of flexion 
(diagnostic code 5260) and limitation of extension 
(diagnostic code 5261) are not warranted as there is no loss 
of flexion or extension that warrants compensable ratings, 
even when functional loss due to pain is considered.  38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also VAOPGCPREC 9-2004 
(September 17, 2004) (separate ratings under diagnostic code 
5260 and diagnostic code 5261 may be assigned for disability 
based on limitation of motion of the same joint).  However, a 
separate 10 percent rating may be assigned based on arthritis 
with painful motion.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  The veteran has arthritis in the right knee 
and painful motion.  Accordingly, a separate 10 percent 
evaluation is warranted.

The Board also finds that the clinical evidence does not 
demonstrate ankylosis of the right knee (38 C.F.R. § 4.71a 
Diagnostic Code 5256), dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion 
(38 C.F.R. § 4.71a Diagnostic Code 5258), or malunion of the 
tibia or fibula with knee disability (38 C.F.R. § 4.71a 
Diagnostic Code 5262).  

Therefore, under the foregoing criteria, an evaluation in 
excess of a 10 percent evaluation for a right knee disability 
under Diagnostic Code 5257 is not warranted and a separate 10 
percent evaluation is granted as set forth above.
. 
IV.	Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Codes 7101.  Under this regulatory provision, a 
rating of 10 percent is warranted for hypertensive vascular 
disease where the diastolic pressure is predominantly 100 or 
more; or systolic pressure is predominantly 160 or more; or 
when continuous medication is shown necessary for the control 
of hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure of predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

At the November 2003 VA examination, the veteran's blood 
pressure readings were 184/90, 163/81, and 164/84.  There are 
no more recent VA treatment reports of record.  However, 
treatment records dated in 2000 report blood pressure 
readings of 145/98, 161/99, and 168/92.  

Therefore, under the foregoing criteria, a preponderance of 
the evidence is against an evaluation in excess of a 10 
percent evaluation for hypertension is not warranted.

The Board notes that there is no evidence of record that the 
veteran's right knee disability or hypertension causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right knee disability or hypertension.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a back 
disability is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for bilateral 
hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability, status post cruciate tear, based on 
instability, is denied.

A separate 10 percent evaluation based on arthritis with 
painful motion is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD, the Board must 
address the VCAA, which, as noted above, imposes obligations 
on VA in terms of its duties to notify and assist claimants.  
A review of the claims file reveals that the veteran has not 
been properly notified of what evidence is needed to reopen 
his claim.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With respect to the issue of entitlement to service 
connection for depression, the Board notes that the veteran's 
separation physical noted diagnoses of atypical organic brain 
syndrome most likely caused by alcohol abuse, alcohol abuse 
in remission, and adjustment disorder with depressed mood, 
resolved.  In addition, VA treatment records note diagnoses 
of recurrent depression, major depressive disorder, and 
anxiety.  Therefore, in order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that a medical 
opinion in conjunction with the review of the entire record 
and examination of the veteran is warranted to indicate 
whether or not the veteran's current depression disorder is 
related to his military service.  38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present depressive 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran's current depressive disorder is 
related to the symptoms documented during 
the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


